Title: To Alexander Hamilton from James Richmond, 7 November 1799
From: Richmond, James
To: Hamilton, Alexander


          
            Sir,
            Bennington Novr. 7th. 1799
          
          I arrived here this day and found Major Buell at this place, to whom I reported agreeably to your orders of the 21st. September last. The Cloathing &c which was to have been forwarded by Ebenezer Stevens Esquire, Agent for the War Department at N York, have not arrived, and Major Buell desires me to mention it, as he says it will be absolutely necessary to have some on hand, previous to the Winters setting in.
          I am with respect Your very Hble Sert
          
            J. Richmond Lt.
            2nd US Regt
          
          Major General Alexander Hamilton
        